Citation Nr: 1106965	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
service-connected cervical cord injury with residual hypesthesia 
and myelopathy to the left upper half of body.

2.  Entitlement an initial rating greater than 10 percent for 
deQuervain's tenosynovitis of the right wrist.

3.  Entitlement to an initial rating greater than 10 percent for 
status post surgical right 5th hammertoe.

4.  Entitlement to an initial compensable rating for residual 
scar, status post surgical right 5th hammertoe.

5.  Entitlement to an initial compensable rating for status post 
injury to the right index finger.

6.  Entitlement to an initial compensable rating for residuals of 
left inguinal hernia repair.

7.  Entitlement to an initial compensable rating for iliotibial 
band syndrome (ITBS) of the right knee for the time period from 
October 10, 2006 to May 23, 2007.

8.  Entitlement to an initial rating greater than 10 percent for 
ITBS of the right knee since May 24, 2007.

9.  Entitlement to an initial compensable rating for ITBS of the 
left knee for the time period from October 10, 2006 to May 23, 
2007.

10.  Entitlement to an initial rating greater than 10 percent for 
ITBS of the left knee since May 24, 2007.

11.  Entitlement to an initial compensable rating for scar, 
status post lipomatosis, of the posterior right forearm.

12.  Entitlement to an initial compensable rating for scar, 
status post lipomatosis, of the anterior right forearm.

13.  Entitlement to an initial compensable rating for scar, 
status post lipomatosis, of the lateral right forearm.

14.  Entitlement to an initial compensable rating for scar, 
status post lipomatosis, of the posterior right upper arm.

15.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.

16.  Entitlement to service connection for left wrist disability.

17.  Entitlement to service connection for low back disability.

18.  Entitlement to service connection for residuals of left 
shoulder lipoma surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The San Diego RO currently holds jurisdiction over the 
claims.

In October 2009, the Veteran withdrew his request for an RO 
hearing.

The issue of entitlement to a compensable rating for 
residual scar from left inguinal hernia repair has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to higher initial ratings for bilateral 
ITBS of the knees and status post surgical right 5th hammertoe 
with scar, as well as service connection for residuals of left 
shoulder lipoma surgery, are addressed in the REMAND following 
this decision, and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical cord injury with 
residual hypesthesia and myelopathy to the left upper half of 
body is manifested by no worse than 3/5 strength of the left 
upper extremity, hyperreflexia, and decreased sensation to touch, 
pinprick, temperature, vibration, and proprioception; the overall 
impairment of all upper radicular groups of the minor extremity 
more nearly approximates a moderate paralysis of the upper 
radicular group.

2.  The Veteran's service-connected deQuervain's tenosynovitis of 
the right wrist does not result in palmar flexion greater than in 
line with forearm or dorsiflexion greater than 15 degrees; the 
ulnar nerve neuropathy results in no more than mild functional 
impairment.

3.  The Veteran's residuals of right index finger injury is not 
shown to result in a gap of at least one inch between the 
fingertip and the proximal transverse crease of the palm, 
extension limited by more than 30 degrees, or ankylosis.

4.  The Veteran's post-operative residuals of a left inguinal 
hernia are not shown to be manifested by recurrence of hernia or 
significant functional or residual impairment.

5.  The Veteran's status post lipomatosis scars of the posterior 
right forearm, anterior right forearm, lateral right forearm and 
posterior right upper are superficial, stable scars which are not 
painful on examination, cover an area of less than 144 inches 
(929 sq. cm), and do not result in any limitation of motion or 
functional impairment of the part affected.

6.  The Veteran does not manifest a current disability of right 
carpal tunnel syndrome.

7.  The Veteran incurred an acute and transitory left wrist 
injury during service which resolved without evidence of any 
orthopedic abnormality, disability, or functional impairment.
CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, 
for service-connected cervical cord injury with residual 
hypesthesia and myelopathy to the left upper half of body have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 
(DCs) 8510-13 (2010).

2.  The criteria for an initial rating greater than 10 percent 
for deQuervain's tenosynovitis of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.71a, 4.124a, DCs 5214-15, 8515 (2010).

3.  The criteria for an initial compensable rating for right 
index finger injury residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71a, DC 
5229 (2010).

4.  The criteria for the assignment of an initial compensable 
disability evaluation for the service-connected residuals of a 
left inguinal repair have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, DC 7338 (2010).

5.  The criteria for an initial compensable rating for scar of 
the posterior right forearm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71a, 
4.118, DCs 7801-05 (2010).

6.  The criteria for an initial compensable rating for scar of 
the anterior right forearm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71a, 
4.118, DCs 7801-05 (2010).

7.  The criteria for an initial compensable rating for scar of 
the lateral right forearm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71a, 
4.118, DCs 7801-05 (2010).

8.  The criteria for an initial compensable rating for scar of 
the posterior right upper arm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71a, 
4.118, DCs 7801-05 (2010).

9.  The criteria for service connection for carpal tunnel 
syndrome of the right wrist have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  The criteria for service connection for left wrist 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

11.  The criteria for service connection for low back disability 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The provisions of 38 C.F.R. § 4.31 indicate that a zero percent 
evaluation will be assigned when the symptomatology required for 
a compensable rating is not shown.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(a).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

Cervical cord injury with residual hypesthesia and 
myelopathy to the left upper half of body

The Veteran contends that he is entitled to an initial rating 
greater than 20 percent for his service-connected cervical cord 
injury affecting the left upper half of his body.  Notably, the 
Veteran receives compensation for residuals of this cervical cord 
injury involving neurogenic rectum, cognitive disorder, 
neurogenic bladder, and bilateral lower extremity hyperreflexia.  
These aspects of disability are not currently before the Board at 
this time.

The Veteran's cervical spinal cord injury with residual 
hypesthesia of the left half of body has been rated under "DC 
8510-8512."  DC 8510 provides the rating criteria for paralysis 
of the upper radicular group (5th and 6th cervicals), and 
therefore neuritis and neuralgia of that nerve.  38 U.S.C.A. 
§ 4.124a, DC 8510.  Complete paralysis of the upper radicular 
group, which is rated as 60 percent disabling for the minor 
extremity, contemplates all shoulder and elbow movements lost or 
severely affected, hand and wrist movements not affected.  

Disability ratings of 20 percent, 30 percent and 40 percent are 
assignable for incomplete paralysis of the minor extremity which 
is mild, moderate or severe in degree, respectively.  Id.  DC 
8610 refers to neuritis of the median nerve while DC 8710 refers 
to neuralgia of this nerve.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating 
disability involving injury to the peripheral nerves and their 
residuals, attention is to be given to the site and character of 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by organic 
changes as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  The ratings for 
peripheral nerves are for unilateral involvement; when bilateral, 
they are combined with application of the bilateral factor.  Id.

Other potentially applicable diagnostic codes include DC 8511, 
which provides the rating criteria for paralysis of the middle 
radicular group, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8511.  Complete paralysis of the 
middle radicular group, which is rated as 60 percent disabling 
for the minor extremity, contemplates adduction, abduction and 
rotation of arm, flexion of elbow, and extension of wrist lost or 
severely affected.

Disability ratings of 20 percent, 30 percent and 40 percent are 
assignable for incomplete paralysis of the minor extremity which 
is mild, moderate or severe in degree, respectively.  Id.  DC 
8611 refers to neuritis of the median nerve while DC 8711 refers 
to neuralgia of this nerve.

DC 8512 provides the rating criteria for paralysis of the lower 
radicular group, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8512.  Complete paralysis of the 
lower radicular group, which is rated as 60 percent disabling for 
the minor extremity, contemplates all intrinsic muscles of hand, 
and some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  

Disability ratings of 20 percent, 30 percent and 40 percent are 
assignable for incomplete paralysis of the minor extremity which 
is mild, moderate or severe in degree, respectively.  Id.  DC 
8612 refers to neuritis of the median nerve while DC 8712 refers 
to neuralgia of this nerve.

DC 8513 provides the rating criteria for paralysis of all 
radicular groups.  38 U.S.C.A. § 4.124a, DC 8513.  Complete 
paralysis of all radicular groups warrants an 80 percent rating 
for the minor extremity.  Disability ratings of 20 percent, 30 
percent and 60 percent are assignable for incomplete paralysis of 
the minor extremity which is mild, moderate or severe in degree, 
respectively.  Id.  DC 8613 refers to neuritis of all radicular 
groups while DC 8713 refers to neuralgia of these nerve groups.

Applying the criteria to the facts of this case, the Board finds 
that the Veteran has met the criteria for a 30 percent rating, 
but no higher, for the entire appeal period.  In this respect, 
the credible lay and medical evidence shows that the Veteran's 
service-connected cervical cord injury with residual hypesthesia 
and myelopathy to the left upper half of body is manifested by no 
worse than 3/5 strength of the left upper extremity, 
hyperreflexia, and decreased sensation to touch, pinprick, 
temperature, vibration, and proprioception; the overall 
impairment of all upper radicular groups of the minor extremity 
more nearly approximates a moderate paralysis of the upper 
radicular group.

Historically, in April 2003, the Veteran was propelled into the 
ceiling of a logical vehicle system (LVS).  He immediately 
experienced loss of motor and sensory function of the left side 
of body which eventually returned.  Imaging demonstrated no 
radiographic abnormality.  The Veteran was given assessments of 
closed head injury (CHI) and spinal cord injury without 
radiographic abnormality (SCIWORA).  

A June 2003 Report of Medical Board included the Veteran's report 
of left upper extremity tingling and weakness.  Examination was 
significant for 4+/5 left-sided weakness.  The Veteran was 
recommended for 8-months of limited duty with physical therapy.

The post-service medical evidence shows that the Veteran 
experiences impairment of his sensory system, his reflexes and 
strength of the left upper half of body.

With respect to his sensory system, VA Compensation and Pension 
(C&P) examination in May 2007 found reduced sensation to pinprick 
of the left upper half of body.  An October 2008 VA neurology 
consultation described the Veteran as manifesting a "30%" 
sensory decrease in the left upper extremity for light touch, 
pinprick, temperature, vibration, and proprioception.  A VA 
examiner in March 2009 described the Veteran as manifesting 
decreased sensation to pinprick, light touch and vibration in all 
modalities of the left arm.

With respect to his reflexes, the VA examiner in May 2007 found 
3+ reflexes in the left upper extremity otherwise diagnosed as 
hyperreflexia.  An October 2008 VA neurology consultation found 
the Veteran to have diminished reflexes in the left upper 
extremity.

With respect to his strength, a February 2007 VA clinical 
visitation found the Veteran to display 3/5 strength in the left 
upper extremity.  A VA examiner in May 2007 described "slightly 
reduced" 4+ strength in the left upper half of body.  A May 2007 
VA occupational therapy consultation found decreased left hand 
strength for someone with the Veteran's age.  A May 2008 VA 
examiner found 4/5 strength with pronator drift.  An October 2008 
VA neurology consultation found the Veteran to have 4+ diffuse 
strength.  He also demonstrated some decreased muscle bulk on the 
left.  A VA examiner in March 2009 described the Veteran as 
manifesting 4 to 4+/5 strength in the left upper extremity.

Overall, the Board is persuaded from the clinical findings that 
the Veteran's overall impairment of his sensory system, reflexes 
and strength of the left upper half of body more nearly 
demonstrates a moderate paralysis of the upper radicular group 
nerves.  In particular, the description of a "30%" sensory 
decrease in the left upper extremity for light touch, pinprick, 
temperature, vibration, and proprioception speaks to an 
impairment which is more than mild in degree.  

By application of the principles of 38 C.F.R. § 4.7, the Board 
grants a 30 percent rating under DC 8513 for the entire appeal 
period.

However, the Board finds that the credible lay and medical 
evidence is against an initial rating greater than 30 percent for 
any time during the appeal period.  The Veteran has argued his 
entitlement to a higher initial rating based upon symptoms of 
numbness, tingling and weakness.  See VA Form 9 received March 
2008.  He further describes difficulty with bending, lifting or 
prolonged sitting, standing, and walking due to impairment of his 
whole left side of body and the back.  See Notice of Disagreement 
received February 2007.

Notably, the RO has separately rated multiple aspects of the 
cervical spine injury residuals, including impairment of the left 
lower extremity, which is not on appeal.  Rather, the issue 
before the Board is limited to those residuals of the left upper 
side of body.

With respect to the left upper body, the VA examiners have 
described the Veteran has manifesting no more than moderate 
decreased strength of the left upper extremity which is not 
consistent with his report of an inability to lift objects.  His 
sensory deficits have been used to support the award of a 30 
percent rating.  Overall, the Board finds that the Veteran's 
perceptions regarding his disability limitations are greatly 
outweighed by the findings of the medically trained clinicians in 
this case, who have greater expertise and training than the 
Veteran in evaluating the extent of cervical cord injury 
residuals.  As the preponderance of the evidence is against a 
rating greater than 30 percent for any time during the appeal 
period, the claim for an initial rating greater than 30 percent 
must be denied.  38 U.S.C.A. § 5107(b).

deQuervain's tenosynovitis of the right wrist

The Veteran claims entitlement to an initial rating greater than 
10 percent for deQuervain's tenosynovitis of the right wrist.  He 
reports having great difficulty with making a fist, and having 
sharp wrist pain on any type of thumb movement.  He further 
reports that, with use, his hand knuckles become rigid and unable 
to bend.

An October 2006 RO rating decision initially granted service 
connection for status post right carpal scaphoid bone fracture, 
and assigned an initial noncompensable rating under DC 5215.

In a Statement of the Case dated January 2008, the RO restylized 
the Veteran's right wrist disability as deQuervain's 
tenosynovitis (formerly fracture, right scaphoid bone) and 
assigned an initial 10 percent rating pursuant to DC "5024-
8515."

Tenosynovitis is rated analogous to degenerative arthritis under 
DC 5003.  38 C.F.R. § 4.71a, DC 5024.  Degenerative arthritis, 
when established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC's, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5003

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

DC 5215 provides that a 10 percent evaluation is assignable for 
limitation of motion of the major or minor wrist with palmar 
flexion limited in line with the forearm or dorsiflexion less 
than 15 degrees.  38 C.F.R. § 4.71a, DC 5214.  This is the 
maximum rating under this diagnostic code for either the dominant 
or nondominant hand.  DC 5214 provides that an evaluation of at 
least 30 percent is assignable for ankylosis involving the 
dominant wrist.  38 C.F.R. § 4.71a, DC 5214.

For VA purposes, normal range of forearm motion is from 0 to 80 
degrees of pronation, and 0 to 85 degrees of supination.  
38 C.F.R. § 4.71a, Plate I.  Normal range of wrist motion is from 
0 to 70 degrees of dorsiflexion (extension), 0 to 80 degrees of 
palmar flexion, 0 to 45 degrees of ulnar deviation, and 0 to 20 
degrees of radial deviation.  Id.

DC 8515 provides the rating criteria for paralysis of the median 
nerve, and therefore neuritis and neuralgia of that nerve.  
38 U.S.C.A. § 4.124a, DC 8515.  Complete paralysis of the median 
nerve, which is rated as 70 percent disabling for the major 
extremity, contemplates than hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right angles 
to palm; flexion of wrist weakened; pain with trophic 
disturbances.

Disability ratings of 10 percent, 30 percent and 50 percent are 
assignable for incomplete paralysis of the minor extremity which 
is mild, moderate or severe in degree, respectively.  Id.  DC 
8615 refers to neuritis of the median nerve while DC 8715 refers 
to neuralgia of this nerve.

Applying the criteria to the facts of this case, the Board finds 
that the Veteran does not meet the criteria for an initial rating 
greater than 10 percent for deQuervain's tenosynovitis for any 
time during the appeal period.  In this respect, the credible lay 
and medical evidence demonstrates that the Veteran's service-
connected deQuervain's tenosynovitis of the right wrist does not 
result in palmar flexion greater than in line with forearm or 
dorsiflexion greater than 15 degrees; the ulnar nerve neuropathy 
results in no more than mild functional impairment.

Historically, the Veteran initially injured his right wrist 
during jousting exercises in September 2003.  A bone scan showed 
no scaphoid fracture.  The Veteran was assessed with deQuervain's 
tenosynovitis manifested by decreased functional use of the right 
hand secondary to pain, stiffness and limitation of motion.  In 
October 2003, the Veteran reported stabbing pain radiating from 
his wrist to the elbow after banging his cast against a steel 
beam.  His treatment included casting followed by physical 
therapy and splinting.  The Veteran was noted to experience right 
radial wrist pain, right radial thumb metaphalangeal (MP) pain, 
and snuffbox tenderness.

Additionally, in May 2005, the Veteran presented with nodules in 
his right forearm.  He reported right forearm pain and dysthesia.  
He otherwise described symptoms like being hit in the "funny 
bone."  He had no history of these symptoms.  Examination was 
significant for positive Tinel's sign reproductive of tingling in 
the ulnar distribution.  The initial assessment was ulnar neuroma 
of the right upper extremity.

In December 2005, the Veteran presented with complaint of right 
arm pain by 4 months.  He described shooting pains down his right 
forearm starting at the elbow as well as intermittent weakness of 
the 4th and 5th fingers.  The Veteran was provided an assessment 
of right cubital tunnel syndrome.  A February 2006 neurology 
consultation included additional report of hand tremor and 
diminished grip resulting in occasional dropped items.  
Electromyography (EMG) study found no abnormal electrophysiologic 
findings for the right ulnar or median nerves.  A magnetic 
resonance imaging (MRI) scan demonstrated no masses/tumors along 
the surgical sites.  Nonetheless, the neurologist indicated that 
a positive Tinel's sign suggested ulnar neuropathy.

An August 2006 formal military examination offered an assessment 
of right ulnar nerve paresthesia secondary to lipoma excision.

On his September 2006 VA pre-discharge examination, the Veteran 
described intermittent sharp pains of the right wrist aggravated 
by activities such as lifting or pushing with an outstretched 
hand.  He had no problems with pulling activities.  With 
increased symptoms that tended to flare up 4-5 times a month, the 
Veteran used a wrist splint in association with normal 
activities.  Subjectively, repetitive movements of the wrist were 
associated with slight pain absent evidence of additional 
functional impairment.  When driving, in association with his 
previous occupational activities, the Veteran had a feeling of 
discomfort in the wrist while handling the steering wheel of 
large military trucks.  Overall, the Veteran had some discomfort 
with pushing and lifting activities as well as activities of 
daily living, but had no problems with grasping or pulling.

On examination, the Veteran's right wrist failed to reveal 
evidence of deformity, swelling, effusion or crepitations.  There 
was a suggestion of tenderness in the anatomical snuff box on the 
radial aspect of the wrist, just distal to the radial styloid 
prominence.  The wrist demonstrated extension to 70 degrees on 
the right and 75 degrees on the left.  Flexion was 85 degrees.  
There was a slight limitation of radial deviation to 10 degrees 
on the right, essentially normal motion to 20 degrees on the 
left, and 45 degrees of ulnar deviation.  There was full forearm 
supination of 90 degrees with pronation to 80 degrees.  With 
wrist manipulation, there was no indication of any obvious pain 
and no instability was demonstrated.  Objectively, repetitive 
movements of the wrist were only slightly uncomfortable and did 
not seem to be associated with increased pain or additional 
functional impairment.  X-ray examination appeared within normal 
limits absent indication of any obvious residuals of a previously 
reported carpal scaphoid fracture.

The examiner offered a diagnosis of history of right carpal 
scaphoid fracture with no indication of any fracture residuals.  
The Veteran appeared to have a chronic tendinitis of the wrist 
secondary to the injury and subsequent immobilization.  There was 
evidence of functional impairment in association with activities 
involving pushing with the outstretched hand or lifting 
activities with the palm upwards, which was on the basis of 
slight pain with weakness but no indication of structural 
abnormality, instability, incoordination, fatigability, or lack 
of endurance.

Overall, the Veteran's September 2006 pre-discharge VA 
examination provides evidence against this claim, demonstrating 
near full palmar flexion and dorsiflexion significantly greater 
than 15 degrees with ulnar nerve neuropathy resulting in no more 
than mild functional impairment.

Thereafter, VA clinical records include a May 2007 VA 
occupational therapy consultation which found the Veteran to have 
decreased right hand strength for someone his age.  In June 2007, 
the Veteran reported extensor hand pain ranging from 5/10 to 
10/10 severity.  At that time, the right dorsal hand demonstrated 
no evidence of edema or redness.  The Veteran was educated on 
applying cold treatment to the hand/wrist every 3-4 hours, to 
wear a splint daily for 1-2 weeks to reduce pain and allow 
healing, and to rest the hand when needed.  He was also 
prescribed a compression glove to provide immediate pain relief.

The Veteran underwent a VA orthopedic consultation for his right 
wrist in July 2009.  At that time, the Veteran reported right 
hand pain, particularly on the radial side, which had worsened 
with activity over the last year.  Examination of the right wrist 
demonstrated no obvious abnormalities.  There was no pain on 
carpal metacarpal joint (CMC) grind.  There was mild pain over 
the scapholunate ligament, mild laxity to the scaphoid shift, 
slight pain in the radial snuffbox, pain over the radial styloid 
in the 1st dorsal wrist compartment, and mildly positive 
Finkelstein's test.  There was good range of wrist motion without 
noticeable decrease when compared to the left.  An MRI 
examination demonstrated degeneration in the scapholunate 
ligament without frank tear.  The examiner offered an impression 
of radial-sided wrist pain likely deQuervain's tenosynovitis and 
scapholunate ligament injury.  The Veteran was given an injection 
of Kenalog and lidocaine.

In September 2008, the Veteran developed subcutaneous nodules in 
his right forearm which resulted in a stabbing/shooting sensation 
type of pain.  These were excised in March 2009.

Overall, the Veteran's VA clinical records of treatment provide 
evidence against this claim, demonstrating good range of wrist 
motion without noticeable decrease when compared to the left with 
descriptions of mild to slight abnormalities of scapholunate 
ligament pain, scaphoid shift laxity, pain over the radial 
styloid in the 1st dorsal wrist compartment and positive 
Finkelstein's test.

The Board has considered whether a higher rating could be awarded 
based upon the Veteran's lay report of symptomatology and 
reported functional impairment.  For example, the Veteran reports 
difficulty making a thumb and having sharp wrist pain with any 
type of thumb movement.  He reports difficulties with grabbing 
and grasping objects.  His report of wrist pain with movement is 
credible and consistent with the objective medical findings.  
However, the Veteran's perceptions of greater limitations are 
greatly outweighed by the objective medical findings in this 
case.

For example, the VA C&P examiner in September 2006 found that the 
Veteran demonstrated functional impairment in association with 
activities involving pushing with the outstretched hand or 
lifting activities with the palm upwards on the basis of slight 
pain with weakness but otherwise found no indication of 
structural abnormality, instability, incoordination, 
fatigability, or lack of endurance.  Similarly, the VA orthopedic 
consultant in July 2009 described the Veteran's limitations in 
terms of "mild" and "slight."  Additionally, the VA C&P 
examiner in September 2006 only found slight weakness of grip 
strength of the right hand, but nevertheless documented the 
Veteran's ability to close his hand

Overall, the Board finds that the Veteran's 10 percent rating 
under DC 8515 contemplates the mild level of right wrist 
symptomatology demonstrated, to include slightly painful but 
noncompensable motion loss.  Thus, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, the Board finds no basis for a higher 
rating still.  Alternatively, the Veteran's level of 
symptomatology does not rise to the level of warranting separate 
evaluations for the neurologic and orthopedic aspects of 
disability as the current rating under DC 8515 contemplates some 
aspect of motion loss.

In so deciding, the Board finds that the Veteran's descriptions 
regarding the severity, frequency and duration of symptoms, while 
competent, are not credible when viewed against the entire 
evidentiary record.  Overall, the Board finds that the objective 
clinical findings by VA physicians greatly outweigh the Veteran's 
contentions, as these examiners have greater expertise and 
training than the Veteran in evaluating his type of wrist 
disability.  The claim, therefore, is denied.  There is no doubt 
of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).

Right index finger

The Veteran claims entitlement to a compensable rating for 
residuals of right index finger injury.  He reports right finger 
pain with flexion with an inability to bend to make a circle, 
close a fist, or perform activities such as gripping or picking 
up small objects.  He experiences severe pain when constantly 
moving his finger in any direction.  

The RO has assigned a noncompensable evaluation for the Veteran's 
right index finger injury residuals.  Under VA's Schedule of 
Ratings, limitation of motion of the index finger is addressed 
under DC 5229.  A noncompensable disability evaluation is 
assigned where there is a gap of less than one inch between the 
fingertip and the proximal transverse crease and the palm, with 
the finger flexed to the extent possible, and extension is 
limited by no more than 30 degrees.    38 C.F.R. § 4.71a, DC 
5172.

A 10 percent evaluation is for consideration where there is a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, DC 5229.  A 10 percent rating is 
also warranted under DC 5225 for favorable or unfavorable 
ankylosis.

Applying the criteria to the facts of this case, the Board finds 
that the criteria for an initial compensable rating for residuals 
of right index finger injury have not been met for any time 
during the appeal period.  In this respect, the credible lay and 
medical evidence fails to show that the Veteran's residuals of 
right index finger injury results in a gap of at least one inch 
between the fingertip and the proximal transverse crease of the 
palm, extension limited by more than 30 degrees, or ankylosis.

Historically, the Veteran injured his right index finger on an 
obstacle course rope in March 2000.  Examination was significant 
for swelling, pain and decreased range of motion (ROM) due to 
pain.  A contusion was assessed.  X-ray examination was negative.  
The finger was splinted.  The Veteran's pain continued to persist 
5 days later, and he was assessed with a soft tissue 
injury/contusion.

On his September 2006 VA pre-discharge examination, the Veteran 
described a slight throbbing or "pressure" sensation of the 
right index finger when tapping on the tip of the finger.  He had 
no difficulty with driving activities, and did not use any form 
of splint or bracing device.  With regards to occupational 
activities, the Veteran had discomfort when squeezing the trigger 
of a weapon on the rifle range.  However, he was still able to 
perform this activity.  He also reported some weakness with 
overall use of his right hand.  

Overall, the Veteran experienced slight discomfort with everyday 
activities but had no significant disability with regards to 
activities of daily living.  His discomfort tended to flare up on 
a daily basis with normal use of the hands and fingers.  
Subjectively, repetitive movements of the finger only caused 
slight uncomfortableness which did not seem to be associated with 
evidence of functional impairment.  

On examination, the Veteran's right index finger appeared 
unremarkable absent deformity.  The area of injury was apparently 
at the proximal interphalangeal joint which revealed full 
extension with flexion to 100 degrees.  The Veteran had full 
finger extension and flexion, easily bringing the tip into the 
mid-palmar flexion crease.  There was a suggestion of slight 
weakness of grip strength of the right hand.  Grip strength, as 
measured by the Jamar dynamometer, was 56, 68 and 60 of the right 
dominant hand as opposed to 65, 72 and 67 of the left.  There was 
no indication of any instability of the proximal interphalangeal 
joint.  Objectively, repetitive movements of the finger did not 
seem to be associated with any evidence of increased pain or any 
additional functional impairment.  X-ray examination failed to 
identify any significant residual deformity of the index finger.

Based upon the above, the examiner diagnosed a history of right 
index finger twisting and fracture possibly involving the 
proximal interphalangeal joint that healed without deformity.  
The examiner stated that the Veteran had minor residual 
symptomatology with no indication of major functional impairment.  
There was a suggestion of slight weakness of grip strength but 
measurements failed to reveal any major difference.  Overall, the 
Veteran seemed to be functioning without evidence of a 
significant disability or functional impairment.

Overall, the September 2006 VA pre-discharge examination provides 
strong evidence against this claim, as it shows full finger 
extension and flexion, easy ability to bring the tip into the 
mid-palmar flexion crease, and overall functioning without 
evidence of a significant disability or functional impairment.

A May 2007 VA occupational therapy consultation found the Veteran 
to have decreased right hand strength for someone his age.  In 
June 2007, the Veteran reported extensor hand pain ranging from 
5/10 to 10/10 severity.  At that time, the right dorsal hand 
demonstrated no evidence of edema or redness.  In September 2008, 
the Veteran developed subcutaneous nodules in his right forearm 
which resulted in a stabbing/shooting sensation type of pain.  
These nodules were subsequently excised.

Overall, the postservice VA clinical record provide evidence 
against this claim, as they fail to show that the Veteran's 
residuals of right index finger injury results in a gap of at 
least one inch between the fingertip and the proximal transverse 
crease of the palm, extension limited by more than 30 degrees, or 
ankylosis.

The Board has also considered the Veteran's allegations in this 
case.  He reports a significant level of right index finger 
disability which is at variance with the actual clinical 
findings.  He claims functional impairment on use, but the 
September 2006 VA examiner found only slight uncomfortableness on 
repetitive use which did not result in any evidence of functional 
impairment.  While the Veteran is competent to report right index 
finger limitations, his allegations are not deemed credible when 
weighed against the actual clinical findings from VA physicians 
who are trained to evaluate this type of disability.  The 
findings of these examiners, who possess greater expertise and 
training than the Veteran, greatly outweigh the lay allegations 
in this case.  The claim, therefore, is denied.  There is no 
doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).

Importantly, the Veteran is seeking additional compensation for 
several disabilities which are the post-service medical records 
would clearly indicate are very minor.  Such attempts by the 
Veteran only undermines his overall credibility with the Board, 
tending to show that the probative value of his statements are of 
less probative weight. 

Left inguinal hernia repair

The Veteran claims entitlement to a compensable rating for 
residuals of left inguinal hernia repair.  He reports sharp pains 
in the prior surgical area which interferes with his sexual 
relations.

The criteria of DC 7338 pertain to inguinal hernia.  A 
noncompensable rating is warranted where the inguinal hernia is 
small, reducible, or without true hernia protrusion, or where it 
is not operated, but remediable.  See 38 C.F.R. § 4.114, DC 7338.  
A 10 percent rating is warranted for postoperative recurrence of 
the hernia that is easily reducible and well supported by truss 
or belt.  Id.

Applying the criteria to the facts of this case, the Board finds 
that the Veteran is not entitled to an initial compensable rating 
for residuals of left inguinal hernia repair for any time during 
the appeal period.  In this respect, the credible lay and medical 
evidence does not show that the Veteran's post-operative 
residuals of a left inguinal hernia have resulted in recurrence 
of hernia or significant functional or residual impairment.

Briefly summarized, the Veteran underwent a left inguinal repair 
in October 2005.  He had post-operative pain which required an 
ilioinguinal nerve block.  There is no lay or medical evidence of 
a recurrence of left inguinal hernia in service.  An August 2006 
medical examination noted that there were no sequelae related to 
this surgery.

On his pre-discharge VA C&P examination in September 2006, the 
Veteran reported pain in the "right" inguinal area which 
occurred once a week associated with physical activities.  He 
denied symptoms such as vomiting, hematemesis, melena, or weight 
change.  There was no pain, itching or sensory changes of the 
scar.  Objectively, the scar was not inflamed, ulcerative, or 
tender.  There was no keloid formation or underlying tissue loss.  
It was minorly disfiguring.  The examiner diagnosed left inguinal 
hernia, status post repair with no recurrence and non-disfiguring 
scar.

Overall, the STRs and September 2006 VA C&P pre-discharge 
examination report provide evidence against this claim, 
reflecting that the Veteran underwent left inguinal hernia repair 
in 2005 with no sequelae or recurrence.

The postservice medical records do not reflect any diagnosis or 
treatment for left inguinal hernia recurrence.  In February 2007, 
the Veteran called the VA clinic reporting a pulling sensation in 
the area of his prior left inguinal hernia which caused pain with 
movements.  His symptoms had been present for approximately 1 1/2 
months.  He noted the presence of a lump inside.  However, a 
clinical examination of the genitourinary area in June 2007 did 
not disclose evidence of left inguinal hernia.

Overall, the postservice medical records provide evidence against 
this claim as they do not reflect any credible lay or medical 
evidence of hernia recurrence of hernia and/or residual 
functional impairment.

The only evidence supporting this claim includes the Veteran's 
September 2006 report of occasional inguinal area pain with 
activities, his February 2007 allegations of sharp pains in the 
surgical area which interfered with sexual relations, and his 
March 2008 allegations that the surgical scar was sensitive to 
touch.  He also reported having a sharp stabbing pain in his left 
groin area which prevented him from having sexual relations. 

However, the Board does not find any credible, competent evidence 
attributing the Veteran's complaints to residuals of left 
inguinal hernia repair.  In particular, the Veteran alleges that 
these symptoms have been present since his hernia repair.  
However, an August 2006 medical examination found that there were 
no sequelae related to this surgery.  Similarly, a VA C&P 
examiner in September 2006 also found no hernia recurrence, 
undermining the Veteran's credibility. 

However, to the extent that the Veteran reports symptomatic left 
inguinal hernia repair scarring, the Board notes that this issue 
has been referred to the RO for development and adjudication.

While the Veteran is competent to report left inguinal area pain, 
the Veteran's allegations attributing these symptoms to his left 
inguinal surgery residuals holds little probative value given his 
lack of medical training.  In any event, his allegations are not 
deemed credible when weighed against the actual clinical findings 
from the military and VA physicians who have found no residual 
disability.  The findings of these examiners, who possess greater 
expertise and training than the Veteran, greatly outweigh the lay 
allegations in this case.  The claim, therefore, is denied.  
There is no doubt of material fact to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).

Scars of the right forearm

The Veteran seeks compensable ratings for the residuals scars 
relating to lipomatosis excisions of the right upper forearm.  
With respect to the scar on the posterior aspect of the right 
forearm, the Veteran reports constant pain when bending his arm 
which causes scar stretching.  He further describes pain and 
numbness in this area.  The Veteran also describes this scar as 
causing shooting pain to his wrist.  With respect to the 
remaining scars, the Veteran describes a constant itching and 
burning sensation.

The severity of disability resulting from a scar disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, separate 
ratings may be assigned based upon appearance, healing, and/or 
impairment of function of the part affected.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (holding that separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the symptomatology" 
of the other condition.)

Notably, this claim was filed after August 30, 2002.  As such, 
this claim may only be evaluated according to the criteria in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying final 
rule for evaluating scar disabilities at 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, these amendments only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran expressly requests consideration under the new 
criteria, which he has not done here.  Therefore, the Board has 
no authority to consider these revisions in deciding this claim.  
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

DC 7800 pertains to scars in the region of the head, face, or 
neck which is not at issue in this case.

Under DC 7801, a 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are deep or cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.).  A deep scar, according to Note 2, is one associated with 
underlying soft tissue damage.  Under Note 1, scars in widely 
separated areas, as on 2 or more extremities or on anterior and 
posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.

Under DC 7802, a 10 percent rating is warranted for scars that 
are superficial, do not cause limited motion, and cover area of 
144 inches (929 sq. cm).  A superficial scar, as defined in Note 
2, is one not associated with underlying soft tissue damage.  
Again, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of extremities 
or the trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  See Note 1 to 38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar that 
is superficial and unstable.  An unstable scar is defined at Note 
1 as one where, for any reason, there is frequent loss of 
covering over the scar.  A superficial scar is defined in Note 
(2) as one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination.  A superficial scar is 
again defined in Note (1) as one not associated with underlying 
soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation of 
function of the part affected.

Applying the criteria to the facts of this case, the Board finds 
that the Veteran is not entitled to a compensable rating for his 
status post lipomatosis scars of the posterior right forearm, 
anterior right forearm, lateral right forearm and posterior right 
upper arm for any time during the appeal period.  In this 
respect, the credible lay and medical evidence demonstrates that 
the status post lipomatosis scars of the posterior right forearm, 
anterior right forearm, lateral right forearm and posterior right 
upper are superficial, stable scars which are not painful on 
examination, cover an area of less than 144 inches (929 sq. cm), 
and do not result in any limitation of motion or functional 
impairment of the part affected.

Historically, the Veteran underwent excision of lipomas in the 
right forearm in August 2005.  The STRs reported excisions scars 
of 5 cm., 2 cm., and 3 cm.  The September 2006 VA C&P pre-
discharge examination noted the Veteran's history of four lipoma 
excisions in the right forearm with no recurrence.  A surgical 
incision in the posterior forearm showed a healed, linear flat 
scar measuring 2 cm. to 3.5 cm. in length and 0.2 cm. to 0.3 cm 
in width.  An anterior aspect scar and a lateral aspect scar each 
measured 2.5 cm. in length and 0.2 cm. in width.  Another 
excision scar on the posterior aspect of the right arm measured 2 
cm. in length and 0.3 cm in width.  The Veteran denied subjective 
sensations of pain, itching, or sensory changes.  Objectively, 
all scars were not inflamed, ulcerated, or tender.  There was no 
keloid formation, limitation of function, or underlying tissue 
loss.  They were mildly disfiguring scars.  The examiner provided 
a diagnosis of multiple lipomatosis of the right arm, status post 
excision without recurrence and residual mildly disfiguring 
scars.

Overall, the September 2006 VA C&P pre-discharge examination 
report provides strong evidence against the claims, reflecting 
status post lipomatosis scars of the posterior right forearm, 
anterior right forearm, lateral right forearm and posterior right 
upper are superficial, stable scars which are not painful on 
examination, cover an area of less than 144 inches (929 sq. cm), 
and do not result in any limitation of motion or functional 
impairment of the part affected.

The Veteran underwent additional VA scar examination in June 
2009.  At this time, the Veteran reported that his right forearm 
scars were tender at the points of excision.  Examination 
revealed 5 scars, 4 of which measured 4 cm. in length with .2-.3 
cm width and thickness.  The other scar was 2.5 cm. in length 
with .2-.3 cm width and thickness.  The scars were all below the 
elbow.  The two long scars were posterolateral, the 2.5 cm scar 
was posterior and the 2 cm. scar was anterior.  There was an 
additional scar above the elbow on the lateral surface which 
measured 1 cm. by 0.5 cm.  There was minimal tenderness on 
examination.  There was no apparent adherence to underlying 
tissue.  There was also no evidence of texture abnormality, 
instability, elevation or depression, inflammation, edema, keloid 
formation, color abnormality, induration, inflexibility, or 
disfigurement.  The scars were superficial.  The examiner also 
found no evidence of limitation of motion or limitation of 
function caused by the scars.  The examiner diagnosed scars with 
minimal to no apparent functional impairment. 

Overall, the June 2009 VA examination report provides strong 
evidence against the claims, reflecting status post lipomatosis 
scars of the posterior right forearm, anterior right forearm, 
lateral right forearm and posterior right upper are superficial, 
stable scars which cover an area of less than 144 inches (929 sq. 
cm), and do not result in any limitation of motion or functional 
impairment of the part affected.

The Veteran's main complaint during the appeal period concerns an 
alleged functional impairment on use caused by the scar on the 
posterior aspect of the right forearm, and some type of 
pain/burning/itching sensations of all of these scars.  Notably, 
the Veteran specifically denied any such symptoms on his initial 
VA C&P examination in September 2006 and that examination 
specifically found no objective evidence of sensation 
abnormalities.  The Veteran first reported these claimed symptoms 
after the September 2006 VA C&P examination and after having his 
claim for a compensable rating denied, which then disclosed the 
applicable rating criteria.  

The June 2009 VA C&P examiner indicated that examination 
disclosed "minimal tenderness" of the scars on examination.  In 
the Board's opinion, the minimal level of "tenderness" falls 
short of meeting the criteria for a scar which is "painful" on 
examination.  Furthermore, the Veteran's current allegations on 
appeal contradict his statements to the VA C&P examiner in 
September 2006.  The Board finds no credible lay or medical 
evidence in this case to establish that these scar disabilities 
increased in severity at any time since September 2006. 

As with several of the claims addressed above, the Veteran's 
report of symptomatology has been contradictory on many claims 
after his initial VA C&P examination in September 2006 and the 
RO's assignment of disability ratings.  While the Veteran is 
competent to report symptoms such as pain, burning, and 
functional impairment, his allegations are contradictory and hold 
little, if any, probative value.  His current allegations are not 
deemed credible when weighed against the actual clinical findings 
from the military and VA physicians who have found no residual 
disability.  The findings of these examiners, who possess greater 
expertise and training than the Veteran, greatly outweigh the lay 
allegations in this case.  The claim, therefore, is denied.  
There is no doubt of material fact to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected cervical cord injury involving the left 
upper half of body, the right wrist, the right index finger, left 
inguinal hernia and scars of the right forearm have had on his 
activities of work and daily living.  In the Board's opinion, all 
aspects of these disabilities are adequately encompassed in the 
assigned schedular ratings.  Notably, the Board has specifically 
addressed many complaints voiced by the Veteran which are not 
borne out by the medical evaluations in this case.  The Board 
finds no unusual aspects of these disabilities which are credibly 
established which are not addressed in the schedular criteria.

As the assigned schedular evaluations are adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Carpal tunnel syndrome of the right wrist

The Veteran seeks service connection for a disability self-
stylized as carpal tunnel syndrome of the right wrist.  As 
reported above, the Veteran does have a history of injury to the 
right wrist during jousting exercises in September 2003 which 
resulted in a diagnosis of de Quervain's tenosynovitis.  

The Veteran also has a history of injury in October 2003 wherein 
he reported stabbing pain radiating from his wrist to the elbow 
after banging his cast against a steel beam.  His symptoms 
included right radial wrist pain, right radial thumb MP pain, and 
snuffbox tenderness.  

Furthermore, in May 2005, the Veteran presented with nodules in 
his right forearm which caused right forearm pain and dysthesia.  
He underwent excision of lipomas in the right forearm in August 
2005, but later reported shooting pains down his right forearm 
starting at the elbow as well as intermittent weakness of the 4th 
and 5th fingers.  

In December 2005, the Veteran was provided an assessment of 
"right cubital tunnel syndrome."  A February 2006 neurology 
consultation included additional report of hand tremor and 
diminished grip resulting in occasional dropped items.  An EMG 
study found no abnormal electrophysiologic findings for the right 
ulnar or median nerves.  An MRI scan demonstrated no 
masses/tumors along the surgical sites.  Nonetheless, the 
neurologist indicated that a positive Tinel's sign suggested 
ulnar neuropathy.

An August 2006 formal military examination offered an assessment 
of right ulnar nerve paresthesia secondary to lipoma excision.

In this case, the Veteran has been service-connected for 
deQuervain's tenosynovitis with ulnar neuropathy.  Thus, his 
currently complained of neurologic impairments involving the 
right forearm and wrist have been service-connected.

The Veteran alleges an additional diagnosis of carpal tunnel 
syndrome.  This allegation, however, is unsupported by any 
clinical or EMG findings.  The record does reflect an assessment 
of "right cubital tunnel syndrome" in December 2005.  However, 
following EMG and MRI examination, the military physicians 
changed the diagnosis to ulnar neuropathy.  

Quite simply, the record does not reflect a current diagnosis of 
carpal tunnel syndrome at any time during the appeal period.  The 
Veteran's self-diagnosis in this case holds little, if any, 
probative value given his lack of medical training.  In any 
event, the Board holds that the findings of military examiners, 
who possess greater expertise and training than the Veteran, 
greatly outweigh the lay self-diagnosis in this case.  As the 
record fails to reflect current right carpal tunnel syndrome 
disability, the claim must be denied.  There is no doubt of 
material fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).

Left wrist disability

The Veteran's STRs reflect that, in August 2002, he injured his 
left wrist after falling down a flight of stairs.  He physically 
felt his wrist bend backwards.  Examination was significant for 
tenderness with wrist flexion and an abrasion on the left palm 1/2 
inch in diameter.  An X-ray examination report was negative for 
acute fracture.  The Veteran was assessed with a soft tissue 
injury to the left wrist and an abrasion to the left hand.  A 
formal examination in August 2006 did not reflect any lay or 
medical evidence pertaining to the left wrist.

On his September 2006 VA pre-discharge examination, the Veteran 
reported a history of twisting injury to the left wrist resulting 
in a possible strain.  His treatment included a brace/splint for 
approximately 11/2 months.  He no longer required the use of any 
immobilizing device.  The Veteran currently reported slight 
discomfort with weather changes, but he had no difficulty with 
pushing, lifting, or handling the steering wheels of vehicles.  
Thus, he had no problem with occupational activities or 
activities daily living.  Subjectively, repetitive use of the 
wrist was not associated with any increased symptomatology or 
additional functional impairment.  X-ray examination of the wrist 
appeared within normal limits.  Overall, the examiner found that 
the Veteran had a history of mild left wrist sprain which 
resolved without evidence of any orthopedic abnormality, 
disability, or functional impairment.

Overall, the Veteran's STRs provide strong probative evidence 
against the claim, reflecting an acute and transitory left wrist 
injury which resolved without evidence of any orthopedic 
abnormality, disability, or functional impairment.

The postservice medical records do not reflect any medical 
diagnosis or treatment pertaining to a current left wrist 
disability.  Overall, the postservice medical records provide 
evidence against the claim by failing to reflect a chronic left 
wrist disability.

Again, the Board notes that the record does not reflect a current 
diagnosis of left wrist disability for any time during the appeal 
period.  The Veteran's self-diagnosis in this case holds little, 
if any, probative value given his lack of medical training.  In 
any event, the Board holds that the findings of military and 
examiners, who possess greater expertise and training than the 
Veteran, greatly outweigh the lay self-diagnosis in this case.  
As the record fails to reflect current left wrist disability, the 
claim must be denied.  There is no doubt of material fact to be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Low back disability

On review of the entire record, the Board finds that service 
connection for low back disability is warranted.  STRs reflect 
that the Veteran was first treated for low back pain in December 
2000 after lifting a heavy weight.  The initial assessment was 
back strain.  As noted above, the Veteran experienced a 
significant injury in April 2003 resulting in diagnoses of CHI 
and SCIROWA.  He was next seen for a back strain in July 2004 
after lifting heavy weights.  He had an acute exacerbation of 
chronic low back pain in January 2005.  

Clinical records in May 2005 and June 2006 noted the Veteran's 
history of chronic low back pain since injury in July 2004.  The 
Veteran was diagnosed with chronic low back pain on both 
occasions.  He was treated for a back strain in August 2006.  He 
reported a return of low back pain since the April 2003 injury.  

A formal examination in August 2006 diagnosed the Veteran with 
mechanical low back pain secondary (2°) to trauma in Iraq.  It 
was also noted that the Veteran's SCIWORA residuals had 
completely resolved with the exception of low back pain.

On his September 2006 VA pre-discharge examination, the Veteran 
reported chronic pain at the midline of the thoracolumbar spine.  
He also reported intermittent radicular symptoms of the lower 
extremities.  He generally had difficulty keeping up with other 
individuals, and had sporadic pain flares with specific 
activities.  Following physical and X-ray examination, the 
examiner found no major abnormality of the thoracolumbar spine 
although it was acknowledged that the Veteran experienced slight 
functional impairment in association with recurrent symptoms.

Importantly, an MRI examination in April 2007 was interpreted as 
showing mild degenerative changes in the thoracolumbar spine with 
mild diffuse facet joint arthropathy.  This examination report 
demonstrates degenerative changes of the thoracolumbar spine 
within the first postservice year.  See 38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Overall, the record reflects that the Veteran has credibly 
reported chronic low back pain since an April 2003 injury in 
Iraq.  In service, the Veteran was diagnosed with mechanical low 
back pain secondary to this traumatic injury.  This disability 
has remained chronic and, furthermore, an MRI examination within 
the first postservice year demonstrated degenerative changes of 
the thoracolumbar spine.  As such, the Board finds that the 
criteria for service connection for low back disability have been 
met.  The claim, therefore, is granted.

The Duty to Notify and The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the claims involving cervical cord injury with 
residuals to the left upper half of body, deQuervain's 
tenosynovitis of the right wrist, residuals of injury to the 
right index finger, and residual scars of the right forearm, the 
Veteran is challenging the initial evaluations assigned following 
grants of service connection.  In Dingess, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

With respect to the service connection claim for low back 
disability, this issue has been granted in full.  Thus, there is 
no need to discuss VCAA compliance.

With respect to the service connection claims involving carpal 
tunnel syndrome and the left wrist, a pre-adjudicatory RO letter 
dated August 2006 fully satisfied the VCAA notice content and 
time requirements as it advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate his 
claims, and the relative duties on the part of the Veteran and VA 
in developing his claims.  This letter further advised the 
Veteran of the criteria for establishing an initial disability 
rating and effective date of award.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO obtained the Veteran's STRs and all 
VA clinical records identified by the Veteran as relevant to his 
claims.  There no outstanding requests to obtain any additional 
VA records, or any private medical records for which the Veteran 
has identified and authorized VA to obtain on his behalf.  There 
is also no showing that any records exist with the Social 
Security Administration which would be relevant to the issues on 
appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 
2010) (more fully defining VA's duty to obtain only records from 
the SSA "that are relevant to the veteran's claim").

Additionally, the Veteran was afforded a pre-discharge 
examination in September 2006.  With respect to the claims 
involving cervical cord injury residuals, deQuervain's 
tenosynovitis, and residuals of left inguinal hernia, the 
Veteran's VA clinical records contain additional findings which 
supplement the evidentiary record.  In particular, the Board 
notes that neurology and orthopedic consultations in the VA 
clinical setting after September 2006 contain all findings 
necessary to adjudicate the claims, rendering the need for 
further examination repetitive and redundant.  With respect to 
the scar disabilities, an additional VA examination was afforded 
in June 2009.

Overall, since these last examinations were conducted, the Board 
does not find that the lay or medical evidence suggests an 
increased severity of symptoms involving the cervical cord injury 
with residuals to the left upper half of body, deQuervain's 
tenosynovitis of the right wrist, residuals of injury to the 
right index finger, and residual scars of the right forearm to 
the extent that higher schedular ratings may still be possible, 
particularly given that a TDIU rating has been assigned.  Thus, 
there is no duty to provide further medical examinations on these 
claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the carpal tunnel syndrome and left wrist 
disability claim, the Board finds that the medical evidence of 
record is sufficient to decide these claims.  In this respect, 
the record contains assessments by military and VA examiner's 
that the Veteran does not manifest current carpal tunnel syndrome 
and left wrist disability.  These assessments are based on 
thorough examination with knowledge of the Veteran's injury 
history.  The Board finds that, since the examinations conducted 
prior to September 2006, there is no new additional information 
of record which calls into question the findings of these 
examiners.  As such, further examination on these claims is not 
warranted. 

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims being decided on appeal, and that 
there is no reasonable possibility that any further assistance 
would aid in substantiating these claims.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims.  Hence, 
no further notice or assistance is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

An initial 30 percent rating for service-connected cervical cord 
injury with residual hypesthesia and myelopathy to the left upper 
half of body is granted.

An initial rating greater than 10 percent for deQuervain's 
tenosynovitis of the right wrist is denied.

An initial compensable rating for right index finger injury 
residuals is denied.

An initial compensable disability evaluation for the service-
connected residuals of a left inguinal repair is denied.

An initial compensable rating for scar of the posterior right 
forearm is denied.

An initial compensable rating for scar of the anterior right 
forearm is denied.

An initial compensable rating for scar of the lateral right 
forearm is denied.

An initial compensable rating for scar of the posterior right 
upper arm is denied.

The claim of entitlement to service connection for carpal tunnel 
syndrome of the right wrist is denied.

The claim of entitlement to service connection for left wrist 
disability is denied.

The claim of entitlement to service connection for low back 
disability is granted.


REMAND

The Veteran claims entitlement to higher initial ratings for ITBS 
of both knees.  He last underwent VA C&P examination of his knees 
in September 2006.  That examination resulted in noncompensable 
initial ratings.  

The RO awarded separate 10 percent ratings for each knee 
effective March 24, 2007, at which time the Veteran was seen in 
the VA clinical setting reporting bilateral knee give-way 
symptoms.  The Veteran was issued a right knee brace at that 
time.  Examination of both knees was significant for 
patellofemoral pain, medial collateral pain, and infrapatella 
pain.  He had a positive medial knee stress test.  It was noted 
that pain and weakness contributed to balance instability.  

In the Board's opinion, the Veteran's March 2007 VA clinical 
evaluation demonstrates lay report of increased bilateral knee 
symptomatology.  Unfortunately, the examination in the clinical 
setting does not properly evaluate both knees for VA compensation 
purposes.  As such, the Board finds that additional examination 
of the Veteran's knees is required prior to any further 
adjudication of these claims.

With respect to the claim for a higher initial rating for right 
5th hammertoe disability with scar, the Board notes that the 
Veteran underwent tenotomies of the extensor digitorium longus of 
the right 5th toe in July 2001, and arthroplasty of the proximal 
interphalangeal joint with pinning as well as metatarsal 
phalangeal joint release in March 2002.

The RO has evaluated the Veteran's right 5th hammertoe disability 
with scar as 10 percent disabling under DC "7805-5282."  This 
contemplates a scar disability resulting in functional impairment 
of the part affected.  In this case, the Veteran reports right 
5th toe pain which worsens with weather changes and claims loss 
of feeling, tenderness and numbness at his surgical site.  
Unfortunately, the examinations of record fail to properly 
evaluate all aspects of scarring abnormalities as reported by the 
Veteran.  As such, the Board finds that additional VA examination 
of the Veteran's surgical scars of the right 5th toe is necessary 
prior to any further adjudication. 

Notably, the Board defers adjudication of the initial rating 
involving status post surgical right 5th hammertoe pending 
additional examination of the residual scar disability.

Similarly, the Veteran underwent excision of a left shoulder 
region lipoma mass in June 2006.  The Board finds that further 
examination is warranted to determine the extent, if any, of 
residual disability related to the left shoulder lipoma mass 
excision.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's 
relevant clinical records of treatment at the San 
Diego, California VA Medical Center since August 
2007.

2.  Schedule the Veteran for appropriate 
examination for the purpose of determining the 
nature and severity of his service-connected 
bilateral knee disability as well as whether he 
manifests any orthopedic residuals from excision 
of a left shoulder region lipoma mass in June 
2006.  The claims folder and a copy of this remand 
must be made available to the examiner prior to 
the examination for review.  After physically 
evaluating the Veteran, the medical examiner 
should address the following questions, to the 
best of his/her medical knowledge:
      
a) What are the Veteran's range of motion 
findings in extension and flexion of the knees?

b) Does the Veteran have pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the right and/or left knee 
joint?  If feasible the examiner should portray 
any additional functional limitation of the 
right and left knees due to these factors in 
terms of degrees of additional loss of motion.  
If not feasible, this should be stated for the 
record together with the rationale.  If the 
Veteran does not have pain or any of the other 
factors, that fact should be noted in the file;

c) Does the Veteran have any recurrent 
instability or lateral subluxation of the right 
and/or left knee?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe in 
degree; and 

d) identify all orthopedic residuals from 
excision of a left shoulder region lipoma mass 
in June 2006, if any. 


3.  Schedule the Veteran for appropriate 
examination for the purpose of determining the 
nature and severity of his service-connected 
residual scar of the right 5th toe, and to 
determine whether the Veteran manifests residual 
scar disability related to the excision of a left 
shoulder region lipoma mass in June 2006.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  

4.  Thereafter, readjudicate the claims.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be furnished 
a supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


